Case 1:18-cv-08480-CM Document 15 Filed 12/04/20 Page 1 of 2

 

 

 

 

Case 1:18-cv-08482-CM Document 15-2 Filed 12/03/26—Page-Pete
[USDC SDNY
DOCUMENT
| ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #
SOUTHERN DISTRICT OF NEW YORK DATE FILED:

 

 

 

 

 

 

SECURITIES AND EXCHANGE COMMISSION, /1:18-CV-08480
Plaintiff,
= ¥V -

SEAWORLD ENTERTAINMENT AND JAMES ATCHISON,

 

 

ECF CASE
Defendants,
SECURITIES AND EXCHANGE COMMISSION, -1:18-CV-08482
Plaintiff,
~ y -
FREDERICK D. JACOBS, :
| ECF CASE

Defendants. |

 

ORDER TO CONSOLIDATE ACTIONS FOR DISTRIBUTION PURPOSES

The Court having reviewed the Securitics and Exchange Commission’s motion to
consolidate actions and for good cause shown,

IT IS HEREBY ORDERED:

TL. Pursuant to Final Judgments entered in these two Securities and Exchange
Commission (“SEC”) enforcement actions, Defendants SeaWorld Entertainment, James
Atchison, and Frederick D. Jacobs, have paid penalties, disgorgement and prejudgment interest
in the total amount of $5,099,338.00. These funds were paid into an interest-bearing
account at the Bureau of Fiscal Services of the U.S. Treasury Department (the “Distribution

Funds”), Each final judgment provides, in part, that the Distribution Funds may be distributed

 
Case 1:18-cv-08480-CM Document 15 Filed 12/04/20 Page 2 of 2
Case 1:18-cv-08482-CM Document 15-2 Filed 12/03/20 Page 2 of 2

pursuant to the Fair Fund provisions of the Section 308(a} of the Sarbanes-Oxley Act of 2002, as
amended by the Dodd-Frank Act of 2010, [5 U.S.C. § 7246(a)
2. The Court hereby orders that the above-captioned actions are consolidated for the

purposes of distribution of funds to harmed investors.

saver [1 [020 (Mee AAC.

NITED STATES DISTRICT FUDGE

 

 
